IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


TRUE RAILROAD ASSOCIATES, L.P.,   :   No. 142 MM 2015
                                  :
                Petitioner        :   Appeal from the Order of the Superior
                                  :   Court at No. 1000 MDA 2015, dated
                                  :   October 8, 2015
          v.                      :
                                  :
                                  :
AMES TRUE TEMPER, INC.,           :
                                  :
                Respondent        :

TRUE RAILROAD ASSOCIATES, L.P.,   :   No. 143 MM 2015
                                  :
                Petitioner        :   Appeal from the Order of the Superior
                                  :   Court at No. 1001 MDA 2015, dated
                                  :   October 8, 2015
          v.                      :
                                  :
                                  :
AMES TRUE TEMPER, INC.,           :
                                  :
                Respondent        :

TRUE RAILROAD ASSOCIATES, L.P.,   :   No. 144 MM 2015
                                  :
                Petitioner        :   Appeal from the Order of the Superior
                                  :   Court at No. 1311 MDA 2015, dated
                                  :   October 8, 2015
          v.                      :
                                  :
                                  :
AMES TRUE TEMPER, INC.,           :
                                  :
                Respondent        :

TRUE RAILROAD ASSOCIATES, L.P.,   :   No. 145 MM 2015
                                  :
                Petitioner        :   Appeal from the Order of the Superior
                                  :   Court at No. 1312 MDA 2015, dated
                                  :   October 8, 2015
          v.                      :
                                            :
                                            :
AMES TRUE TEMPER, INC.,                     :
                                            :
                   Respondent               :

TRUE RAILROAD ASSOCIATES, L.P.,             :   No. 146 MM 2015
                                            :
                   Petitioner               :   Appeal from the Order of the Superior
                                            :   Court at No. 1448 MDA 2015, dated
                                            :   October 8, 2015
            v.                              :
                                            :
                                            :
AMES TRUE TEMPER, INC.,                     :
                                            :
                   Respondent               :


                                       ORDER


PER CURIAM
      AND NOW, this 26th day of October, 2015, Petitioner’s Expedited Application for

Stay Pending Appeals is hereby DENIED.




                                [«JournalDocketNo»] - 2